—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered June 21, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
Good cause for adjourning the fact-finding hearing beyond the prescribed 60-day period (Family Ct Act § 340.1 [2], [4] [a]) was provided by the failure of the Department of Social Services to produce the complainant, who was in foster care, where the presentment agency had done everything it could to procure the complainant’s presence (cf., e.g., Matter of James T., 220 AD2d 352; Matter of Jamell H., 219 AD2d 531; Matter of Leonard G., 209 AD2d 263). Family Court’s fact findings were based on legally sufficient evidence. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Nardelli, JJ.